Gregory, J.
This case was commenced before a justice of the peace, and appealed to the Court of Common Pleas, *402where a motion to dismiss the appeal for want of a sufficient appeal bond was sustained. The only objection made to the appeal bond was that it had not been stamped, as required by the revenue law of the United States. The appellant offered to affix the stamp on the bond in the court below at the time the motion was made, but the court refused to allow it to be done. This was error, for the reason given in the case of Teagarden v. Garver et al., ante, p. 399.
G. Hamlin, for appellant.
J. T. Dye and A. G. Harris, for appellee.
The judgment is reversed, with costs, and the cause remanded to said court, with directions to overrule the motion to dismiss the 'appeal, on the appellant affixing a revenue stamp on the appeal bond, and for further proceedings.